484 So. 2d 465 (1986)
Ex parte: Jim B. McCLENDON and Nancy P. McClendon.
(In re: Jim B. McCLENDON and Nancy P. McClendon v. SHELBY COUNTY, et al.)
85-180.
Supreme Court of Alabama.
January 31, 1986.
Mary Douglas Hawkins and Douglas Corretti of Corretti & Newsom, Birmingham, for petitioners.
Michael J. Romeo, Birmingham, and John F. Head, Columbiana, for respondents.
*466 Prior report: 484 So. 2d 459 (Ala.Civ. App.).
PER CURIAM.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
TORBERT, C.J., and FAULKNER, ALMON, BEATTY and HOUSTON, JJ., concur.